         Case 4:16-cv-00713-JLH Document 172 Filed 04/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

BURRIS RICHARD STOVALL, as Guardian                                              PLAINTIFF
of Richard Joshua Stovall, an Incapacitated Adult

v.                                  NO. 4:16CV00713 JLH

MACK TRUCKS, INC.; INDIANA MILLS
& MANUFACTURING, INC.;
and JOHN DOES 1-10                                                           DEFENDANTS

                                           ORDER

       Matthew R. King’s motion to withdraw as counsel for separate defendant Indiana Mills &

Manufacturing, Inc., is GRANTED. Document #171.

       IT IS SO ORDERED this 22nd day of April, 2019.



                                                    ________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
